Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 1 September 2022.  Claims 16-35 are pending in the application.   No claim amendments filed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 16, 17, 20, 21, 23, 24, 30 and 33-35 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pfeffer et al. (U. S. Patent Application Publication No. 2009/0093764).
Regarding claim 16, Pfeffer discloses a radially compressible and expandable rotor for a blood pump (FIG. 12), the rotor comprising: 
at least one impeller blade, wherein the at least one impeller blade has an axis of rotation and an impeller blade body made of a material that is elastically deformable (para. 0091); and 
a plurality of stiffening struts 3.2.2 that are at least partially embedded in the material of the impeller blade body (para. 0091), wherein the plurality of stiffening struts 3.2.2 comprise at least a first stiffening strut and a second stiffening strut 3.2.1, and the first stiffening strut is connected to the second stiffening strut 3.2.1 (as clearly shown, see the Annotated copy of Pfeffer FIG. 12 attached below).

    PNG
    media_image1.png
    646
    681
    media_image1.png
    Greyscale

Annotated Pfeffer FIG. 12 

Re. claim 17. Pfeffer discloses the first stiffening strut comprises a first end close to the axis of rotation of the at least one impeller blade (see Annoated FIG. 11b attached below, labelled I) and the second stiffening strut comprises a first end close to the axis of rotation of the at least one impeller blade (see figure given below, labelled B), and the first stiffening strut and the second stiffening strut are connected to one another at their first ends (as shown).

    PNG
    media_image2.png
    530
    559
    media_image2.png
    Greyscale

Annotated Pfeffer FIG. 11b 

Re. claim 20, Pfeffer discloses the at least one impeller blade is connected to a hub 16 and is configured to rotate about the hub (FIG. 12, ends of 16 form recited hub). 
Re. claim 21, Pfeffer discloses the plurality of the stiffening struts extend up to and into the hub 16 (as shown). 
Re. claim 23, Pfeffer discloses the plurality of the stiffening struts extend radially from a first axial spacing outside the hub to a second axial spacing (FIG. 12, as shown).
Re. claim 24, Pfeffer discloses the first stiffening strut (labelled l) and the second stiffening strut (labelled B) are connected to one another through a rail 16, wherein the rail is flexible and is close to the axis of rotation of the at least one impeller blade (para. 0097).
Re. claim 30, Pfeffer discloses the plurality of stiffening struts are completely embedded in the material of the impeller blade body (para. 0091).
Re. claims 33-35, Pfeffer discloses the plurality of stiffening struts are comprised of a first material and the impeller blade body is comprised of a second material, wherein the first material is different from the second material; the first material is stiffer than the second material; the second material comprises an elastic polymer, a memory alloy or nitinol (para. 0091).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 25-29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeffer et al. (U. S. Patent Application Publication No. 2009/0093764).
As to claims 22 and 26-29, Pfeffer discloses the claimed invention as recited above except for specifying the numerical specification or groove. With regard to geometrical orientation, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements. Moreover, there is nothing in the record which establishes that the claimed geometrical configuration present a novel or unexpected result (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Additionally, it is within the scope of one having an ordinary skill in the art before the effective filing date of the instant application to adopt groove configuration in order to enhance secure connection therein.
As to claims 25 and 32, Pfeffer discloses the claimed invention as recited above except for the manufacturing process, as to the method of manufacturing process, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).





Allowable Subject Matter
Claims 18, 19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's remarks regarding the 35 U.S.C. 102 and 03 rejections over Pfeffer  have been fully considered but they are not persuasive.
Applicant argues that “”Pfeffer does not disclose or suggest "a plurality of stiffening struts that are at least partially embedded in the material of the impeller blade body," as recited in claim 16.” And that  “”Pfeffer's 3.2.1 that the Examiner equates to the presently claimed "second stiffening strut" is a "comb-shaped frame structure" and the Pfeffer's 3.2.2 that the Examiner equates to the presently claimed "plurality of stiffening struts" is "a continuous screw-like or spiral-shaped outer boundary frame 3.2.2.””  Applicant further asserts that “”[t]he Office Action has not explained what in Pfeffer is allegedly analogous to the presently claimed "material of the impeller blade body." “It appears that neither the frame structure 3.2.1 nor the boundary frame 3.2.2 surrounds or encompasses the "material of the impeller blade body.” “Thus, the alleged stiffening struts are not "at least partially embedded in the material of the impeller body," as recited in present claim 16.””  The Examiner respectfully disagrees.  As the Examiner pointed out in an interview with Applicant’s representative on 25 October 2022, Pfeffer discloses each and every limitation recited. However, Pfeffer’s drawings do not clearly depict a key element of the recited blade body material that covers the entire structure.  The blade body material of the impeller is discussed in Pfeffer’ spec. at para. 0091:
…the spiral-shaped, expandable rotor 3.2 is mounted non-rotatably on the drive shaft 4. Provided as rotor 3.2 in the present embodiment is a two-blade, comb-shaped frame structure 3.2.1 of nitinol or another memory material, e.g. plastic (see above), which is coated or encompassed with fluid-tightness by a PU skin (FIG. 11a). I.e. the covering in the form of the PU skin is stretched between the comb-like frame structure (emphasis added).

This passage clearly discloses that the rotor comb-like frame structure, forming the recited stiffening struts, is embedded in the PU skin, the recited blade body material, in the manner currently recited in claim 16.  Pfeffer further discloses that “[e]ach frame structure forms a rotor blade,” in para. 0094.  In order to aid in clarifying the interpretation of Pfeffer, the Examiner has added a marked-up copy of Pfeffer’s FIG. 12 attached above.  With this in mind, the arguments must fail.  
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746